Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Receipt of Remarks/Amendments filed on 05/06/2022 is acknowledged. Claims 11-37 and 49-55 remain withdrawn. Claims 4, 5, 7, 10, and 46 are cancelled. Claims 1, 6, 8, 9, 45, and 47 have been amended. Claims 56-58 are new. Claims 1-3, 6, 8-9, 38-45, 47-48, and 56-58 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Priority
This application, 16695888, filed 11/26/2019 claims priority from provisional application 62778090, filed 12/11/2018.
Claim Objection
Claim 45 is objected to because of the following informalities: The claim recites “ethinyl estradiol and the steroidal progestogenic etonogestrel compound” which is grammatically improper.  Compound should be changed to plural “compounds”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 6 introduces new matter as the claim recites the limitation: “further comprising a steroidal progestogenic compound selected from a group consisting of drospirenone, norethindrone, norethindrone acetate, levonorgestrel, etonogestrel, and norgestimate”, which does not appear to have support in either the instant specification and/or claims as originally filed. This limitation of adding drospirenone, norethindrone, norethindrone acetate, levonorgestrel, etonogestrel, or norgestimate to the drug delivery system of Claim 1 which comprises ethinyl estradiol and etonogestrel was not described in the specification as filed, and a person skilled in the art would not recognize in the applicant's disclosure a description of the invention as presently claimed. The specification discloses a drug delivery system for release of a steroidal estrogenic compound, a steroidal progestogenic compound or a combination thereof, but does not explicitly describe the instantly claimed limitation as written.    
Claim 58 introduces new matter as the claim recites the limitation: “wherein the amount of etonogestrel is about 8.5 mg, and the amount of ethinyl estradiol is about 1.28 mg”, which does not appear to have support in either the instant specification and/or claims as originally filed. The limitation of: “wherein the amount of etonogestrel is about 8.5 mg, and the amount of ethinyl estradiol is about 1.28 mg” was not described in the specification as filed, and a person skilled in the art would not recognize in the applicant's disclosure a description of the invention as presently claimed. The specification discloses other concentrations of etonogestrel and ethinyl estradiol, but does not explicitly describe the instantly claimed limitation as written.   
From MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner's position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
If Applicant believes this rejection is in error, Applicant must disclose where in the specification support for the entire scope of the amended Claim 6 and new Claim 58 can be found. As a result, claims 6 and 58 represent new matter and are rejected.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
Applicant claims  drug delivery system for use in contraception by administering the system to a subject's vaginal tract comprising: a) a core comprising ethinyl estradiol and etonogestrel;  b) a membrane covering a portion or all of the core; the system delivers a therapeutically effective dose of the ethinyl estradiol, and etonogestrel to the subject at a controlled rate for a period of time, i.e. about 21 or 24 or 26 days or about 3 months; further comprising the steroidal progestogenic compound is selected from a group consisting of drospirenone, norethindrone, norethindrone acetate, levonorgestrel, and norgestimate; delivers 0.010 mg of the ethinyl estradiol and about 0.12 mg of etonogestrel to the subject's vaginal tract; the system has about 11.7 mg etonogestrel and 1.8 mg ethinyl estradiol, or about 35.1 mg etonogestrel and 5.4 mg ethinyl estradiol; the core is made of ethylene-vinyl acetate copolymers, and the membrane is made of olefins, vinyl polymers, rubber polymers, silicon polymers, microporous polymers, diffusion polymers, polyethylene, ethylene-vinyl acetate copolymers, thermoplastic polyurethanes, polyether-ester polymers, cellulose, and a combination thereof; the system is a ring with an outer diameter of from about 50 millimeters to about 60 millimeters, or an outer diameter of from about 52 millimeters to about 56 millimeters; wherein the ethinyl estradiol and the etonogestrel are enclosed in same or separate compartments within the core; wherein the core includes a fixed ratio of the ethinyl estradiol to the etonogestrel; wherein subject is human; wherein the amount of etonogestrel ranges from 1 to 75 mg, and the amount of ethinyl estradiol ranges from 0.1 to 7.5 mg; wherein the amount of etonogestrel ranges from 5 to 10 mg, and the amount of ethinyl estradiol ranges from 1 to 2 mg; wherein the amount of etonogestrel is about 8.5 mg, and the amount of ethinyl estradiol is about 1.28 mg.   

A. Claims 1-3, 8-9, 38-45, 47-48, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Algorta et al. (The European Journal of Contraception & Reproductive Health Care, 2017, 22, 6, 429–438), hereinafter Algorta.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Algorta teaches the pharmacokinetic bioequivalence of contraceptive vaginal rings, Ornibel® compared with Nuvaring®.  Both ring systems contain progestin/estrogenic combination. Specifically, Nuvaring® contains an ethylene vinylacetate (EVA) skin, i.e. an external membrane, and a core, which contains in fixed amounts 11.7 mg etonogestrel as the progestin and 2.7 mg ethinyl estradiol as the estrogenic compound, whereas Ornibel® contains an ethylene vinylacetate (EVA) skin, and a core, which contains 11 mg etonogestrel as the progestin and 3.5 mg ethinyl estradiol as the estrogenic compound in fixed amounts (Fig. 1; p. 429, R. Col., 1st paragraph). The drug delivery systems comprise at least one compartment in the core comprising both etonogestrel and ethinyl estradiol. Algorta recites that when placed in the vagina, both rings have an average hormonal release of 120 µg/day etonogestrel and 15 µg/day ethinyl estradiol over a four week period of use, exerting contraceptive effects in subjects (p. 429, R. Col., 1st paragraph to p. 430, L. Col., 1st paragraph; p. 431, Subjects and Treatments section). The use of the contraceptive regimens for at least 28 days read on the about 26 days claimed. Thus, Algorta renders obvious the vaginal drug delivery system elected steroidal progestogenic and estrogenic compounds, the amount of etonogestrel and ethinyl estradiol, the amount of the etonogestrel released, and the time period as required in instant Claims 1-3, 9, 41-42, 45, 47, and 56-57. 
	Nuvaring®’s core is composed of magnesium stearate and ethylene vinylacetate, containing 28% vinylacetate, and its external membrane is made of ethylene vinylacetate, containing 9% vinylacetate (p. 429, R. Col., 1st paragraph), reading on the elements in Claims 38-39.
	Both Ornibel® and Nuvaring® are administered in the women’s vagina (p. 432-433 Treatment section), anticipating Claims 40 and 48. Both rings have an outer diameter of 54 mm and has a cross section diameter of 4 mm (Fig. 1), rendering obvious the features presented in Claims 43-44. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Algorta does not expressly teach wherein the amount of ethinyl estradiol in the drug delivery system is about 1.8 mg, or the amount of etonogestrel in the drug delivery system is about 35.1 mg and the amount of ethinyl estradiol in the drug delivery system is about 5.4 mg.
	Algorta also does not expressly teach wherein the system releases on an average about 0.010 mg of ethinyl estradiol per day for about 21 days, about 24 days, about 26 days, or about 3 months after administration of the system to the subject's vaginal tract.
However, Algorta teaches that Nuvaring® contains 2.7 mg ethinyl estradiol, and releases 15 µg/day ethinyl estradiol over a four week period of use (p. 429, R. Col., 1st paragraph to p. 430, L. Col., 1st paragraph). Algorta expressly teaches that both etonogestrel and ethinyl estradiol are well known active ingredients in contraceptive products, and their release in the vagina is well controlled with etonogestrel being released in the first week and the ethinyl estradiol plasma concentration levels increasing 2–3 days after ring insertion (p. 430, L. Col., 2nd paragraph). The 2.7 mg ethinyl estradiol renders obvious the instantly claimed 1.8 mg ethinyl estradiol in Claim 8 and 2 mg in Claim 57, as well as the claimed range for ethinyl estradiol in Claim 56, and the teaching of system release 15 µg/day ethinyl estradiol renders obvious the 0.010 mg of ethinyl estradiol per day because these values are close to each other, and therefore obvious, absence a showing of criticality. 
Further regarding Claims 56 and 57, Algorta teaches Nuvaring® contains 11.7 mg etonogestrel and 2.7 mg ethinyl estradiol, and Ornibel® contains 11 mg etonogestrel and 3.5 mg ethinyl estradiol, which are near the 10 mg etonogestrel and 2 mg ethinyl estradiol instantly claimed in Claim 57 and are within the amount ranges for etonogestrel and ethinyl estradiol in Claim 56, rendering these amounts obvious.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
While the exact amounts of ethinyl estradiol in the system or the amount released over time is not disclosed by Algorta, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentration of ethinyl estradiol in the system or its release rate, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05. 
Algorta’s concentration would serve as starting point to figure out optimal amounts and ranges. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best ranges. As discussed supra, the optimization of a result effective parameter is considered within the skill of the artisan. This is what researchers do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results. As such, the amounts and ranges in Claims 56-58 are rendered obvious. 
An improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “..…”it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present circumstances involves nothing more than routine experimentation and exercise of the judgment of one skilled in the art.”; In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
Note that this applies even if the prior art range is very broad.  In In re Waymouth and Koury, 182 USPQ 290, the prior art range was 0.0000001 to 1.3 (called “extremely broad”); the claims were 0.08 to 0.75. The court stated, “In order to show an unexpected result, we do not believe that the lamp must be inoperable over other ranges, but rather that over the claimed critical range, there be a difference in kind, rather than in degree.”
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d 1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Algorta, as applies to Claim 1 above, and in view of Polis et al. (Oral Abstracts, J Pediatr Adolesc Gynecol 30 (2017) 268-274), hereinafter Polis, and Rodriguez, G. (US 2005/0113351A1).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Algorta have been set forth supra.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Algorta does not expressly teach the system further comprises a steroidal progestogenic compound is selected from a group consisting of drospirenone, norethindrone, norethindrone acetate, levonorgestrel, and norgestimate.
	Polis and Rodriguez are in the same field and cure the deficiency of Algorta. 
Polis comprehends that etonogestrel contraceptive implant provides highly effective reversible contraception, but its uptake in adolescent population is low, suggesting bleeding as cause. Polis teaches that norethindrone acetate is an effective method to manage bothersome bleeding, and thereby increases the continuation rate in adolescent population (p. 272; entire Abstract #9).
Rodriguez teaches compositions and methods for preventing the development of epithelial ovarian cancer (Abstract).  Rodriguez teaches regimens of progestin product administration using various routes of administration, i.e. oral, injection or implant ([0081], [0197]). Rodriguez recites that any of the compositions may be administered orally, by injection, or by sustained release products by means of implants and transdermal patches [0143].  Rodriguez recites that delivery systems for the progestin product include direct placement of the compounds in the vagina and/or in the uterus, which minimize the risk of adverse side effects to other organs in the body [0173]. 
Rodriguez teaches that norethindrone acetate is a progestin that exhibits strong bioeffect (Table 4), and describes a regimen wherein norethindrone acetate and ethynodiol diacetate are used in one daily dosage [0082]. Rodriguez contemplates one regimen that involves sequentially-administering to a female of child bearing age: (1) for about 4 to about 7 days, a composition I containing about 0.5-1.5 mg norethindrone acetate and about 10-50 mcg ethinyl estradiol, (2) for about 5 to about 8 days, a composition II containing about 0.5-1.5 mg norethindrone acetate and about 10-50 mcg ethinyl estradiol, and (3) for about 7 to about 12 days, a composition III containing 0.5-1.5 mg norethindrone acetate and about 10-50 mcg ethinyl estradiol [0102].
Thus, Rodriguez and Polis teach that norethindrone acetate is compatible with etonogestrel and with ethinyl estradiol, and can be incorporated in a vaginal delivery system. It is also noted that Rodriguez recognizes 10 mcg for ethinyl estradiol concentration in a combination drug composition. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Polis and Rodriguez with that of Algorta and add norethindrone acetate in the drug delivery system of Algorta to manage bothersome bleeding in adolescent population. One would have been motivated to do so because the arts all recognize the combination to be suitable, and that norethindrone acetate may be incorporated in a vaginal implant drug delivery system. Furthermore, Rodriguez contemplates that a combination of agents that act at different points in the TGF-B pathway could have additive or synergistic effect that lead to maximal prevention of ovarian epithelial cancer [0055]. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The aqueous carrier does not interact with the copolymer in a manner that modifies the function of the polymer, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

B. Claims 1-3, 8-9, 38-45, 47-48, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Algorta as applies to the rejection of Claim 1 above, and in view of Groenewegen, R. (US 5,989,581, cited in the IDS submitted on 02/11/2020).

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Algorta have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Algorta does not expressly teach wherein the amount of ethinyl estradiol in the drug delivery system is about 1.8 mg, or the amount of etonogestrel in the drug delivery system is about 35.1 mg and the amount of ethinyl estradiol in the drug delivery system is about 5.4 mg.
	Algorta also does not expressly teach wherein the system releases on an average about 0.010 mg of ethinyl estradiol per day.
Groenewegen is in the same field of endeavor and teaches a vaginal ring drug delivery system comprising at least one compartment comprising a thermoplastic core with a mixture of progestogenic and estrogenic compounds (Abstract; Background, 1st paragraph). Groenewegen recites that the vaginal ring at least etonogestrel as the progestogenic compound and ethinyl estradiol as the estrogenic compound in a ratio by weight of about 10 parts of etonogestrel and about 1.5-5 parts of ethinyl estradiol (Col. 2, lines 57-60; Claim 5). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Groenewegen with that of Algorta and arrive at a concentration of ethinyl estradiol near the instantly claimed amount of 1.8 mg. A person skilled in the art will try to determine the lowest optimal concentration and would use the ratio taught by Groenewegen of 10 parts etonogestrel to 1.5-5 parts ethinyl estradiol, starting with the 11.7 mg etonogestrel taught by Algorta.  As such, a person will arrive at 1.8 mg when 1.5 part ethinyl estradiol is used. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Algorta and Groenewegen, as applies to Claim 1 above, and in further view of Polis and Rodriguez.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Algorta, Groenewegen, Polis, and Rodriguez have been set forth supra.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Algorta does not expressly teach the system further comprises a steroidal progestogenic compound is selected from a group consisting of drospirenone, norethindrone, norethindrone acetate, levonorgestrel, and norgestimate.
	Polis and Rodriguez are in the same field and cure the deficiency of Algorta as described in the Rejection A supra. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Polis and Rodriguez with that of Algorta and Groenewegen, and add norethindrone acetate in the drug delivery system of Algorta to manage bothersome bleeding in adolescent population. One would have been motivated to do so because the arts all recognize the combination to be suitable, and that norethindrone acetate may be incorporated in a vaginal implant drug delivery system. Furthermore, Rodriguez contemplates that a combination of agents that act at different points in the TGF-B pathway could have additive or synergistic effect that lead to maximal prevention of ovarian epithelial cancer [0055]. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The aqueous carrier does not interact with the copolymer in a manner that modifies the function of the polymer, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

C. Claims 1-3, 6, 8-9, 38-45, 47-48, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Groenewegen et al. (US 8,333,983 B2), hereinafter Groenewegen2, in view of Groenewegen, R. (US 5,989,581, cited in the IDS), as evidenced by Nuvaring® Review. 
	
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Groenewegen2 relates the invention of a drug delivery system comprising at least one compartment consisting of (i) a drug loaded thermoplastic polymer core, (ii) a drug-loaded thermoplastic polymer intermediate layer and (iii) a nonmedicated thermoplastic polymer skin covering the intermediate layer, wherein said intermediate layer is loaded with (a) crystals of a first pharmaceutically active compound and with (b) a second pharmaceutically active compound in dissolved form and wherein said core is loaded with said second compound in dissolved form (Abstract).
In this three-layered ring, the Examiner interprets the intermediate layer to be a part of the “core” as instantly claimed, but is a separate compartment inside the core. The Examiner interprets “thermoplastic polymer skin” to encompass the membrane covering a portion or all of the care as instantly claimed.
Groenewegen2 expressly teaches the preparation of a three layered ring, comprising a core that contains ethinyl estradiol and Evatane 28-25, which is ethylene-vinylacetate copolymer, as evidenced by Nuvaring® Review. The Intermediate layer granulate comprises of etonogestrel, ethinyl estradiol, and Evatane 28-25 (Example 1; Col. 6, lines 28-40). 
The art teaches that the thermoplastic polymer in the core and intermediate layer may be made of the same polymer grade (Col. 6, lines 28-42).
Groenewegen2 also cites patent EP 876 815 and its disclosure of a vaginal ring which simultaneously release estrogenic and progestogenic compounds in a fixed ratio over a prolonged period in time from a single compartment, the core, released from the EVA polymer skin (Col.1, line 60 to Col. 2, line 20). 
The vaginal ring has an outer diameter between 50-60 mm, or 52-56 mm, and a cross sectional diameter between 2.5-5 mm or 3-4.5 mm, or 3.5-4 mm, or 4 mm, rendering obvious Claims 43-44.  
Thus, Groenewegen2 reads on all or most elements in Claims 1, 7, 38-42, and 45-47. 
The contraceptive drug delivery system is positioned within the female vaginal tract and is retained there for at least approximately 21 days (Col. 7, lines 54-58), rendering obvious Claims 2-3. The release rates of etonogestrel and ethinyl estradiol from the system were presented in multiple Figures.  See for example Figures 1-4 and 8.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Groenewegen2 does not expressly teach the amount of estrogenic compound to be about 0.010 mg/day in Claims 1 and 5, and does not expressly teach that the female subject is human as required in Claim 48. Groenewegen2 does not expressly teach the system further comprises a steroidal progestogenic compound is selected from a group consisting of drospirenone, norethindrone, norethindrone acetate, levonorgestrel, and norgestimate as required by Claim 6.
	These deficiencies are cured by Groenewegen, which teaches that for contraception in humans, the poly-EVA core body of the vaginal ring comprises etonogestrel and ethinyl estradiol in about a 1 to 0.2-0.4, more preferably in a 1 to 0.2-0.3, ratio by weight, with an average release rate over a period of 21 days of 95 to 145 µg, preferably 120 µg etonogestrel and 10–20 µg, preferably 15µg, ethinyl estradiol (Col. 4, lines 5-15). Thus, the art renders obvious the amounts recited in Claims 1, 5, 9-10 and 48.
Regarding Claim 6, Groenewegen does not expressly teach the addition of other  progestogenic steroidal compounds.  However, the art teaches the addition of a second compartment to load with one or more other drugs, and teaches progestogenic steroidal compounds that are suitable for use in the invention include desogestrel, etonogestrel, levonorgestrel, norgestimate, gestodene or any other steroidal compound with progestogenic activity (Col. 3, lines 44-66).  
Regarding Claim 8, Groenewegen recites that the vaginal ring at least etonogestrel as the progestogenic compound and ethinyl estradiol as the estrogenic compound in a ratio by weight of about 10 parts of etonogestrel and about 1.5-5 parts of ethinyl estradiol (Col. 2, lines 57-60; Claim 5). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Because Groenewegen comprehends that other drugs and separate compartments may be added in the system, and recognizes levonorgestrel, norgestimate, etc. as suitable for use in the composition, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine these additional progestogenic drug in the delivery system of Groenewegen containing ethinyl estradiol and etonogestrel with reasonable expectation of success. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.
	  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Groenewegen2 with that of Groenewegen, using the amounts of etonogestrel and ethinyl estradiol taught by Groenewegen, arriving at the instantly claimed composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Furthermore, the amounts of etonogestrel and ethinyl estradiol in the vaginal ring are experimental parameter considered to be a result-effect variable that is within the skill of the ordinary artisan to modify and is commonly carried out in the art as part of routine optimization in formulations; the prior art is evidence to this.  It would have been obvious to make a vaginal contraceptive ring with the varying amounts of the components recited because the ordinary skilled artisan knew that such claimed ratios in the composition Groenewegen2 in view of Groenewegen2 would work.  The references are in the same field of endeavor and they provide a reasonable expectation of success. 
Regarding the amount of ethinyl estradiol in the ring, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Groenewegen with that of Groenewegen2 and arrive at a concentration of ethinyl estradiol near the instantly claimed amount of 1.8 mg. A person skilled in the art will try to determine the lowest optimal concentration and would use the ratio taught by Groenewegen of 10 parts etonogestrel to 1.5-5 parts ethinyl estradiol, for instance starting with the 11.7 mg etonogestrel taught by Algorta.  As such, a person will arrive at 1.8 mg when 1.5 part ethinyl estradiol is used. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
Additionally, while the amounts of ethinyl estradiol in the system or the amount released over time is not disclosed by Groenewegen2, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentration of ethinyl estradiol in the system or its release rate, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05.
Regarding the additional progestogenic compound, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to load additional drugs based on the teaching of Groenewegen of one or more other drugs to be included in the compartment, such as progestogenic steroidal compounds desogestrel, etonogestrel, levonorgestrel, norgestimate, gestodene etc.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments:
Applicant traverses the 103 rejection over Algorta, alleging that the release of 0.015 mg (15 ug) of Algorta et al. and 0.010 mg (10 ug) in the present claims is 50%, and therefore not close. Applicant states that “there is no need to establish a criticality of a range because the differences between the values are significant” and “reducing the amount of released ethinyl estradiol runs the risk that it would become ineffective for purposes of preventing pregnancy.”
This argument is not convincing.  Firstly, the incorporation of ethinyl estradiol with a release rate of 0.010 mg per day is known in the art, as evidenced by Groenewegen and Rodriguez above, and Moore et al. (DE 4313926 A1, Claims 2 and 8), not relied on in the rejection herein.  Additionally, there are many reasons why an artisan would lower the amount and rate of release of the ethinyl estradiol, for instance to decrease adverse effect; higher release may not be necessary if synergism is obtained; cost efficiency; and an artisan would adjust the rate according to need. 
Applicant argues the 103 rejection Algorta in view of Groenewegen, alleging Groenewegen1 emphasizes a "preferable" release rate of 15 µg/day of ethinyl estradiol and therefore it does not suggest, teach or motivate a person of ordinary skill in the art any method of how to arrive at ultra-low release rate of on an average about 0.010 mg of ethinyl estradiol per day, and that one of ordinary skill in the art would not be motivated to reduce the only contraceptive compound to a level potentially below its efficacy.
Applicant admits that Groenewegen teaches 10-20 µg, preferably 15 µg, ethinyl estradiol (See p. 16, 2nd to last paragraph). Applicant appears to be of the persuasion that, because the reference disclose amounts in addition to the ones instantly claimed, this somehow constitutes a complete lack of teaching of the claimed amount and/or constitutes a teaching away from the claim. This is not persuasive. A preferred or exemplified embodiment does not constitute a teaching away from other embodiments disclosed within the four corners of the reference, including non-preferred embodiments. Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and, as a result, is most certainly most limited to that which is preferred and/or exemplified. Thus, the fact that other amounts of ethinyl estradiol release may be exemplified, claimed and/or preferred does not negate or direct the artisan away from the broader teaching of the reference, which expressly provides for, and, thus, clearly contemplates the use of 10 µg ethinyl estradiol. 
Applicant traverses the 103 rejection Algorta in view of Groenewegen1 and Groenewegen2. Applicant submits that the compartment of a drug delivery system of Groenewegen2 is made of three physically distinct layers, made up of a core containing dissolved estrogen surrounded by a layer containing both dissolved estrogen and progestogen in crystallized form. Groenewegen2 fails to describe or suggest any "membrane covering a portion or all of the core," as recited in the present claims. 
This argument is not persuasive.  As a first matter, the claim recites the transition phrase “comprising”, which does not preclude the additional layers or additional membranes.  Second, Groenewegen2 expressly teaches a drug delivery system comprising at least one compartment consisting of (i) a drug loaded thermoplastic polymer core, (ii) a drug-loaded thermoplastic polymer intermediate layer and (iii) a nonmedicated thermoplastic polymer skin covering the intermediate layer. As such, the polymer skin which covers the intermediate layer also covers the core. The art teaches the skin to be ethylene-vinylacetate copolymer skin (Claim 1), which is the same polymer elected. Additionally, as noted in the above rejection and previous office action, Groenewegen2 acknowledges that the patent EP 876 815 teaches an existing invention of a vaginal ring which simultaneously release estrogenic and progestogenic compounds in a fixed ratio over a prolonged period in time from a single compartment, the core, released from the EVA polymer skin (Col.1, line 60 to Col. 2, line 20). Thus, the rejection is proper and is maintained.
Double Patenting
Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
No claims are allowed.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Moore et al., DE 4313926 A1 (machine translated by IP.com), teaches intravaginal dosage form and multiple examples wherein the rate of release of ethinyl estradiol is 0.010 mg/day.  See Claims 3 and 8. 
Letterie et al., Contraception, 2000;61 :391 – 394, teaches subdermally placed ethinyl estradiol and norgestrel, wherein rats received either 0.1 mg or 1.0 mg of ethinyl estradiol daily, 1.0 or 10 mg of norgestrel daily, and combinations of either 0.1 mg ethinyl estradiol/1.0 mg norgestrel or 1.0 mg ethinyl estradiol/10 mg norgestrel daily. Letterie et al. shows that low concentration combinations of estrogenic and progestogenic compounds are known. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616